Citation Nr: 0316138	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the right (major) wrist 
with carpal dissociation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from February 1974 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to an increased rating for 
the right wrist disability.  The veteran perfected an appeal 
of that decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Subsequent decisions the United 
States Court of Appeals for Veterans Claims have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.    

The United States Court of Appeals for the Federal Circuit 
has recently held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003).  Thus, if the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case because the record does not show 
that he was provided adequate notice under the VCAA and the 
Board is without authority to do so.

The veteran's representative contends that the veteran is 
entitled to an additional 10 percent rating for a painful and 
tender scar on the right wrist.  The Board notes that the 
regulation pertaining to the evaluation of skin disorders, 
including scars, was revised effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) [to be codified at 
38 C.F.R. § 4.118].  Veterans Benefits Administration (VBA) 
has not yet considered the new regulation in determining 
whether the veteran is entitled to a separate rating for the 
wrist scar.

To ensure full compliance with due process requirements, the 
case is REMANDED to VBA for the following development:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
completed.  See also 38 C.F.R. § 3.159 
(2002).

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should re-adjudicate the issue of 
entitlement to a higher rating for the 
right wrist disability.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


